Exhibit 10.10

MERITAGE HOMES CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT
EXECUTIVE OFFICER    
This Restricted Stock Unit Award Agreement (“Agreement”) is between Meritage
Homes Corporation (“Company”), and the Company Employee as noted in Attachment A
(the “Grantee”), as of ____________, 2014 (“Date of Grant”).
RECITALS
A.    The Company has adopted the Meritage Homes Corporation 2006 Stock
Incentive Plan (“Plan”) to provide incentives to attract and retain those
individuals whose services are considered unusually valuable.
B.    The Company believes that entering into this Agreement with the Grantee is
consistent with those purposes.
NOW, THEREFORE, the Company and Grantee agree as follows:
AGREEMENT
1.GRANT OF RESTRICTED STOCK UNITS. On the Date of Grant and subject to the terms
of this Agreement and the Plan, the Company grants to Grantee an Award of the
number of Restricted Stock Units as noted on Attachment A. Each Restricted Stock
Unit represents the right to receive one share of Stock, subject to the terms
and conditions set forth in this Agreement and the Plan. Capitalized terms that
are used but not defined have the meaning ascribed to them in the Plan.
2.    RIGHTS OF GRANTEE. Subject to the provisions of this Agreement and the
Plan, Grantee shall not have any rights of a Company stockholder with respect to
the Stock underlying the Restricted Stock Units unless and until the Restricted
Stock Units vest and are settled by the issuance of such shares of Stock. Upon
and following the settlement of the Restricted Stock Units, the Grantee shall be
the record owner of the Stock issued in payment of the Restricted Stock Units
unless and until such shares are sold or otherwise disposed of, and as record
owner shall be entitled to all rights of a shareholder of the Company (including
voting rights). The Grantee shall not be entitled to any dividend equivalents
with respect to the Restricted Stock Units to reflect any dividends payable on
Stock.
Grantee agrees to not sell, transfer, pledge, exchange, hypothecate or grant any
security interest in, or otherwise dispose of, any Restricted Stock Units before
the date on which the Restricted Stock Units vest and the restrictions lapse as
noted in Attachment A or enter into any agreement or make any commitment to do
so. Any attempted sale, transfer, pledge, exchange, hypothecation or disposition
of the Restricted Stock Units (prior to the vesting date) shall be null and
void, and the Company shall not recognize or give effect to such transaction on
its books and records or recognize the person or persons to whom such sale,
transfer, pledge, exchange, hypothecation or disposition has been made as the
legal or beneficial owner of the Restricted Stock Units. Notwithstanding the

1

--------------------------------------------------------------------------------




foregoing, the above transfer restrictions shall not apply to any transfers made
in accordance with or permitted by Section 12.5 of the Plan.
3.    VESTING OF RESTRICTED STOCK UNITS/LAPSE OF RESTRICTIONS.
A.Vesting Schedule. Subject to the other conditions in this Agreement, the
Restricted Stock Units shall vest and the restrictions on the Restricted Stock
Units will lapse in accordance with the terms of Attachment A.
B.Condition That Must be Satisfied Before Restrictions Lapse. Except as set
forth in Section 3.A. or Section 3.C., the Restricted Stock Units will not vest
and the restrictions will not lapse unless the Grantee remains employed by the
Company (or a Subsidiary) as of the date the restrictions lapse in accordance
with Attachment A.
C.Exceptions to Vesting Schedule. Notwithstanding the above and in accordance
with Grantee’s Employment Agreement or Change of Control Agreement, the
Restricted Stock Units shall immediately vest and all restrictions on the
Restricted Stock Units shall lapse on the earliest of (i) Grantee’s voluntary
termination of employment for “Good Reason,” (ii) Grantee’s termination of
employment by the Company without Cause, (iii) Grantee’s death or Disability,
(iv) Grantee’s retirement after [January 1, 2016] and after completing 15
cumulative years of services as a named executive officer and/or a member of the
Board or (v) the closing of a transaction that results in a Change of Control.
For purposes of this Agreement, the term “Good Reason,” shall have the
definition set forth in Grantee’s Employment Agreement with the Company.
D.Settlement of Restricted Stock Units. Subject to Sections 4 and 7 hereof, if
the Restricted Stock Units vest pursuant to Section 3.A. or 3.C.(i)-(iv), within
60 days following the date on which the Restricted Stock Units vest, the Company
shall (i) issue and deliver to the Grantee the number of shares of Stock equal
to the number of vested Restricted Stock Units; and (ii) issue to Grantee a
stock certificate (or, at the Company’s option, electronically through the DWAC
system) representing those shares of Stock that have vested and become
unrestricted. If the Restricted Stock Units vest pursuant to Section 3.C.(v) and
if at the time of vesting the Restricted Stock Units fit within an exception to
Section 409A of the Code or the transaction that results in the Change of
Control satisfies the requirements of Treas. Reg. § 1.409A-3(i)(5), within 20
days following the closing of the transaction that results in a Change of
Control, the Company shall (i) issue and deliver to the Grantee the number of
shares of Stock equal to the number of vested Restricted Stock Units; and
(ii) issue to Grantee a stock certificate (or, at the Company’s option,
electronically through the DWAC system) representing those shares of Stock that
have vested and become unrestricted. If the Restricted Stock Units vest pursuant
to Section 3.C.(v) and if at the time of vesting the Restricted Stock Units are
subject to Section 409A and the transaction that results in a Change of Control
does not satisfy the requirements of Treas. Reg. § 1.409A-3(i)(5), within 60
days following the earliest of the end of the Performance Period and any
termination described in Section 3.C.(i)-(iv), the Company shall (i) issue and
deliver to the Grantee the number of shares

2

--------------------------------------------------------------------------------




of Stock equal to the number of vested Restricted Stock Units; and (ii) issue to
Grantee a stock certificate (or, at the Company’s option, electronically through
the DWAC system) representing those shares of Stock that have vested and become
unrestricted. If the Grantee is deemed a Specified Employee at a time when the
Grantee becomes eligible for settlement of the Restricted Stock Units upon his
Separation from Service, then to the extent necessary to prevent any accelerated
or additional tax under Section 409A of the Code, such settlement will be
delayed until the earlier of: (i) the date that is six months following the
Grantee’s Separation from Service and (ii) the Grantee’s death.
4.    COMPLIANCE WITH LAW. The issuance and transfer of shares of Stock in
connection with the Restricted Stock Units shall be subject to compliance by the
Company and the Grantee with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s shares of Stock may be listed. No shares of Stock shall be
issued or transferred unless and until any then applicable requirements of state
and federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.
5.    ADJUSTMENT OF SHARES. The number of Restricted Stock Units issued to
Grantee pursuant to this Agreement shall be adjusted by the Committee pursuant
to Article 13 of the Plan in the event of a change in the Company’s capital
structure.
6.    AMENDMENT OF AGREEMENT. This Agreement may only be amended with the
written approval of Grantee and the Company.
7.    SECTION 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
If the Company concludes that this Agreement is subject to the requirements of
Section 409A, neither the time nor the schedule of the payment of the Restricted
Stock Units may be accelerated or subject to a further deferral except as
permitted pursuant to Section 409A of the Code and the applicable regulations.
In addition, if the Company concludes that this Agreement is subject to Section
409A, payment of the Restricted Stock Units may be delayed only in accordance
with Section 409A of the Code and the applicable regulations and the Grantee may
not make any election regarding the time or the form of the payment of the
Restricted Stock Units. If a payment of Restricted Stock Units has a
distribution period following termination of employment that spans two calendar
years, the Restricted Stock Units shall be issued and delivered in the second
calendar year.
8.    GOVERNING LAW. This Agreement shall be governed in all respects, whether
as to validity, construction, capacity, performance, or otherwise, by the laws
of the State of Maryland, without regard to conflicts-of-laws principles that
would require the application of any other law.

3

--------------------------------------------------------------------------------




9.    SEVERABILITY. If any provision of this Agreement, or the application of
any such provision to any person or circumstance, is held to be unenforceable or
invalid by any court of competent jurisdiction or under any applicable law, the
parties hereto shall negotiate an equitable adjustment to the provisions of this
Agreement with the view to effecting, to the greatest extent possible, the
original purpose and intent of this Agreement, and in any event, the validity
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.
10.    ACCEPTANCE. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition. The Grantee also acknowledges that FICA tax will
become due when the Restricted Stock Units are no longer subject to a
substantial risk of forfeiture (e.g., once Grantee is eligible for accelerated
vesting due to potential retirement pursuant to Section 3.C.).
11.    ENTIRE AGREEMENT. Subject to the terms of the Grantee’s Employment
Agreement, this Agreement constitutes the entire, final, and complete agreement
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by or liable for any statement, representation, promise, inducement,
commitment, or understanding of any kind whatsoever not expressly set forth in
this Agreement.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Grantee has signed this Agreement, in each
case as of the day and year first written above.


MERITAGE HOMES CORPORATION




By:                        


Name:                        


Title:                        




(“Grantee”)
(Print or type Grantee’s full name)




                        
Grantee’s Signature

4

--------------------------------------------------------------------------------








Attachment A
Grantee: __________________________________________________
Number of Restricted Stock Units Granted: __________________________________
Grant Date: _______________________________________________
Except as otherwise provided in this Agreement, the Restricted Stock Units will
vest in accordance with the following schedule:
Vesting Date                Number of Restricted Stock Units that Vest
[Vesting date]
[Number or percentage of Restricted Stock Units that vest on the Vesting Date]


5